Candler, J.
1. The evidence did not warrant a finding against the defendant for punitive damages; and therefore a charge which in effect instructed the jury that they were authorized to find such damages was erroneous.
2. This not being a case where the entire injury sued for was to the peace and happiness of the plaintiff, it was erroneous to instruct the jury that they might take into consideration the worldly circumstances of the parties a.nd the amount of had faith in the transaction. Central R. Co. v. Almand, 116 Ga. 780. Judgment reversed.

All the Justices concur.

Joseph B. & Bryan Gumming and James B. Bark, for plaintiff in error.
James Davison, contra.